Exhibit FirstEnergy Corp. For Release:February 25, 2008 76 South Main Street Akron, Ohio 44308 www.firstenergycorp.com News Media Contact: Investor Contact: Tricia Ingraham Ron Seeholzer (330) 384-5247 (330) 384-5783 FIRSTENERGY REPORTS RECORD EARNINGS IN 2007 AKRON, OH – FirstEnergy Corp. (NYSE: FE) today reported record net income in 2007 of $1.31 billion, or basic earnings of $4.27 per share of common stock ($4.22 diluted).This compares to 2006 net income of $1.25 billion, or basic earnings of $3.84 per share of common stock ($3.81 diluted).The 2007 results benefited from increased electric sales revenue, which offset higher purchased power costs.Earnings per share also benefited from the company’s common stock repurchase programs, which reduced the average number of shares outstanding by 25 million since 2005. Total revenues for 2007 were $12.8 billion, compared with $11.5 billion in 2006.
